DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5-9,12-16, 19, 20, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1; Buhler; Juan Jose et al. (hereinafter Buhler) in view of US 20160371587 A1; CAO; FENG et al. (hereinafter Cao), US 20170124037 A1; Hayashi; Daisuke et al. (hereinafter Hayashi), and US 20180121618 A1 Smith; Stephen August et al. (hereinafter Smith)
Regarding claim 1, Buhler teaches A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement an annotator for annotating content… the method comprising: (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system)				receiving input content; (Buhler [col.17, lines 55-67]   a collection of scanned and documents processed by an OCR process.[col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  further elaborate on the input)										comparing a given span of text in the input content to each regular expression in the user specific content indicator dictionary data structure; (Buhler [col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular expression analysis is described below, according to some implementations. Some implementations apply various algorithms, including regular expression analysis (sometimes called regex), date matching, aspect ratios, and other identifying information to determine the document class...An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match [Col. 26, lines 25-46] process transparencies using special techniques. If a document is a transparency, it is not always clear which side of the document is the "front" of the document. Sometimes, this can be exacerbated by misleading information (e.g., sometimes tracking barcodes, in the form of stickers, are attached to transparencies on the wrong side). In these cases, some implementations double the number of scans required by reversing (sometimes called flipping) each image tile before applying the OCR process. In some implementations, this process results in two sets of data per tile: one set of data that has useful text, and the other that does not. To determine the useful set, some implementations compare the OCR output against a dictionary of common words in the language the document was written in. In some implementations, the set that has more words that can be found in a dictionary is considered to be the "front," and the other set (the "back") is discarded. If the language the document was written in is unknown (or unrecognizable), some implementations perform a similar comparison, but this time at the text character level. Some implementations determine a set of text that has strings of characters that are more likely to be found in a human language, choose that set as the "front," and discard the other set.)											responsive to the given span of text matching a given regular expression (Buhler [col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular expression analysis is described below, according to some implementations. Some implementations apply various algorithms, including regular expression analysis (sometimes called regex), date matching, aspect ratios, and other identifying information to determine the document class...An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match [col. 28, lines 1-7] use specialized CNNs and related algorithms to process spreadsheet documents to extract useful information. In some implementations, a neural network is trained using a large number of digital spreadsheet documents. Some implementations also perform OCR and convert the resulting text into semantically useful data leveraging the fact that the document is in a tabular format. For example, some implementations convert the plain paragraphs of OCR text into a CSV or Excel file. [Col. 31-33] further elaborate)					Buhler lacks explicitly teaching content using context-based surface forms; receiving a dictionary data structure of surface forms comprising a plurality of regular expressions;													However Cao helps teach content using context-based surface forms; receiving a dictionary data structure of surface forms comprising a plurality of regular expressions; (Cao [0003]  That is, a surface form might be used to represent different concepts. For example, the surface form "MJ" may represent "Michael Jordan" or "Michel Jackson." The disambiguation is to determine the exact concept to which a detected surface form refers in the context of the given plaintext.  [0005] In an aspect, embodiments of the present invention provide a computer-implemented method. The method comprises obtaining a set of candidate concepts of a surface form in a sequence of surface forms in a plaintext. The method further comprises determining first probabilities for the candidate concepts, a first probability indicating likelihood that the surface form represents the respective candidate concept [0007] The spotter is configured to generate a sequence of surface form from a plaintext based on a predetermined surface form dictionary. The disambiguation decoder is configured to, for each of the surface forms, obtain a set of candidate concepts from a knowledge base. The disambiguation decoder is further configured to determine first probabilities for the candidate concepts from the knowledge base, a first probability indicating likelihood that the surface form represents the respective candidate concept, and to select one of the candidate concepts for the surface form based on the first probabilities and adjacency of the surface forms in the sequence  [6-7, 29-36, & 65-68] further elaborates)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Buhler's methods and make the addition of Cao in order to have a knowledge base/dictionary in order to ultimately utilize to create a more accurate system (Cao [0028] The adjacency of surface form in turn reflects the adjacency of candidate concepts of the surface forms. By using the context information provided by the adjacency of the candidate concepts instead of processing the surface forms separately, the accuracy of disambiguation can be significantly improved. Moreover, it would be appreciated that according to embodiments of the present invention, the disambiguation is done based on the concept-based context rather than the word-based context. That is, instead of considering the adjacency of every word in the plaintext, only the surface forms are used to provide context information. By excluding those words other than the surface forms, the accuracy of disambiguation is improved while the dimension of features to be processed is reduced. [0030] The environment 200 also includes a surface form dictionary 202 and a knowledge base 204. The surface form dictionary 202 and the knowledge base 204 are generated in advance based on the training data such as articles or documents, for example. The surface form dictionary 202 includes a list of surface forms that can be used to mention the respective concepts. The surface forms listed in the surface form dictionary 202 may be obtained in training phase. For example, the surface form dictionary 202 may be generated by automatic data processing and/or manual labeling on training data. In operation, the spotter 210 analyzes the input plaintext with reference to the surface form dictionary 202 and generates a sequence of surface form in the plaintext. Any suitable spotting technologies, either currently known or to be developed in the future, can be used in connection with embodiments of the present invention.)		the combination still lack explicitly and orderly teaching annotating the span of text with a content indicator corresponding to a content category associated with the dictionary data structure; operation on the input content based on results of the annotation.													However Hayashi helps teach annotating the span of text with a content indicator corresponding to a content category associated with the user specific content indicator dictionary data structure; operation on the input content based on results of the annotation (Hayashi [0067] Mapping Level 3: (c) A mapping of category and/or sub-category information relating to a first character string in the logic to a third character string which may be, for example, but not limited to a super ordinate concept or a meaningless character string, in addition to the replacement defined in (a) or (b). For example, each of category and sub -category information in an entity is mapped to a third string, in addition of a replacement of the terms, "IBM" with a second character string, with or without changing a length of the term, as follows: IBM, proper noun, corporate name->xyz, category-1, sub -category-1; IBM, proper noun, corporate name->xxyyz, category-1, sub -category-1. [152] (b) replacing the first character string with the second character string, with changing a length of the first character string; (c) replacing category information on the first character string with a third character string, in addition to the replacement defined in (a) or (b); or (d) replacing the first character string in a morphological analysis dictionary (382) used for the text analysis with the second character string, in addition to the replacement defined in (a) or (b). )			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Hayashi in order to assist in the analysis of text which can ultimately result in a more accurate system and output (Hayashi  [0022] Recently, text analysis for obtaining knowledge from unstructured documents has been developed and the necessity for performing more complicated analysis is increasing. In order to perform such complicated analysis, cloud services where a high computing performance can be served if desired may be suitable. [0067] Mapping Level 3: (c) A mapping of category and/or sub-category information relating to a first character string in the logic to a third character string which may be, for example, but not limited to a super ordinate concept or a meaningless character string, in addition to the replacement defined in (a) or (b). For example, each of category and sub -category information in an entity is mapped to a third string, in addition of a replacement of the terms, "IBM" with a second character string, with or without changing a length of the term, as follows: IBM, proper noun, corporate name->xyz, category-1, sub -category-1; IBM, proper noun, corporate name->xxyyz, category-1, sub -category-1. [152] (b) replacing the first character string with the second character string, with changing a length of the first character string; (c) replacing category information on the first character string with a third character string, in addition to the replacement defined in (a) or (b); or (d) replacing the first character string in a morphological analysis dictionary (382) used for the text analysis with the second character string, in addition to the replacement defined in (a) or (b). )				the combination lack explicitly and orderly teaching generating a user specific content indicator dictionary (USCID) data structure of surface forms comprising a plurality of regular expressions for a patient based on at least one medical condition of the patient using at least one dictionary data structure corresponding to the at least one medical condition; suppressing or promoting content within the annotated content to form modified content that is tailored to the patient based on the at least one medical condition.													However Smith teaches generating a user specific content indicator dictionary (USCID) data structure of surface forms comprising a plurality of regular expressions for a patient based on at least one medical condition of the patient using at least one dictionary data structure corresponding to the at least one medical condition; (Smith [0003] the evaluation in the patient's medical records in the form of a natural language, such as, e.g., English. The identification and extraction of prognostically significant data from the unstructured oncologic text is useful for further analysis that transforms the data into information that can be further analyzed to provide actionable insights [0016] the unstructured medical text is stored as an image or as text; or (b) the unstructured medical text is a notation from a doctor in form of sentences or phrases based on grammar rules relating to an oncologic condition of a patient evaluated by the doctor; or (c) the unstructured oncologic text includes one or more of demographic parameters,  [0088] Advantageously, embodiments of the present invention provide for an extraction system 106, which is configured to generate a dictionary of prognostically significant data points (e.g., data points of medical significance from a prognostic standpoint) and to identify and extract prognostically significant data points from unstructured medical text using the dictionary, thereby transforming subjective data into objective data. Extraction system 106 in accordance with embodiments of the invention thus provides for improvements in computer related technology by facilitating the identification and extraction of prognostically significant data points from unstructured medical text. )								suppressing or promoting content within the annotated content to form modified content that is tailored to the patient based on the at least one medical condition.	( Smith [0003] A very high percentage of oncologic data is in an unstructured text format. For example, a doctor evaluating an oncologic condition of a patient typically records notes of the evaluation in the patient's medical records in the form of a natural language, such as, e.g., English. The identification and extraction of prognostically significant data from the unstructured oncologic text is useful for further analysis that transforms the data into information that can be further analyzed to provide actionable insights [0016] In accordance with some embodiments, (a) the unstructured medical text is stored as an image or as text; or (b) the unstructured medical text is a notation from a doctor in form of sentences or phrases based on grammar rules relating to an oncologic condition of a patient evaluated by the doctor; or (c) the unstructured oncologic text includes one or more of demographic parameters,  [0088] Advantageously, embodiments of the present invention provide for an extraction system 106, which is configured to generate a dictionary of prognostically significant data points (e.g., data points of medical significance from a prognostic standpoint) and to identify and extract prognostically significant data points from unstructured medical text using the dictionary, thereby transforming subjective data into objective data. Extraction system 106 in accordance with embodiments of the invention thus provides for improvements in computer related technology by facilitating the identification and extraction of prognostically significant data points from unstructured medical text. )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Smith in order to provide improvements in computer related technology by facilitating the identification and extraction of prognostically significant data points from unstructured medical text.
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system )
Corresponding system claim 15 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system )
Regarding claim 2, the combination of Buhler, Cao, Smith and Hayashi teach The method of claim 1, wherein the input content comprises unstructured text. (Buhler [col.17, lines 55-67]  Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, and, for each document, count the number of instances of each word in the vocabulary. In some implementations, a resulting numerical array is quantized and encoded into a string in a way similar to the other hashes. In some implementations, when a search is performed using this hash, the results will show documents that use a vocabulary that is similar to the input document. Some implementations use this methodology to find different forms of a document (e.g., of a particular type) in a collection of scanned and documents processed by an OCR process.[col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular expression analysis is described below, according to some implementations. Some implementations apply various algorithms, including regular expression analysis (sometimes called regex), date matching, aspect ratios, and other identifying information to determine the document class...An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match )
Corresponding product claim 9 is rejected similarly as claim 2 above
Corresponding system claim 16 is rejected similarly as claim 2 above
Regarding claim 5, the combination of Buhler, Smith, Cao and Hayashi teach The method of claim 1, wherein the given regular expression comprises a metacharacter syntax that represents prescribed targets ( Buhler [col.25, lines 4-27]  An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, [a-z], and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match (e.g., a predetermined or a user-provided threshold) )
Corresponding product claim 12 is rejected similarly as claim 5 above
Corresponding system claim 19 is rejected similarly as claim 5 above
Regarding claim 6, the combination of Buhler, Smith, Cao and Hayashi teach The method of claim 5, wherein the metacharacter syntax comprises wildcards ( Buhler [col.25, lines 4-27]  An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, [a-z], and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match (e.g., a predetermined or a user-provided threshold) )
Corresponding product claim 13 is rejected similarly as claim 6 above
Regarding claim 7, the combination of Buhler, Smith, Cao and Hayashi teach The method of claim 1, wherein the annotator comprises a regular expression processor that translates a regular expression in an implemented syntax into an internal representation that can be executed and matched against a string representing the span of text being searched. ( Buhler [col.25, lines 4-27]  An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, [a-z], and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match (e.g., a predetermined or a user-provided threshold) [col. 30, lines 30-37]  Some implementations use a set of regular expression rules (e.g., rules such as "Latitude[spaces][number][degree symbol][spaces][number]", which describe general forms of text) to determine match text on a page. Some implementations allow for ambiguity in the rules. For example, some implementations allow for misspellings and abbreviations of the word "Latitude." Some implementations handle incorrect scans, like a degree symbol being misread as a zero.[col. 29-30] further elaborate)
Corresponding product claim 14 is rejected similarly as claim 7 above
Corresponding system claim 20 is rejected similarly as claim 7 above
Regarding claim 21, the combination of Buhler, Smith, Cao and Hayashi teach the method of claim 1, wherein the given regular expression comprises a metacharacter syntax that represents context-based surface forms. (Cao [0003]  That is, a surface form might be used to represent different concepts. For example, the surface form "MJ" may represent "Michael Jordan" or "Michel Jackson." The disambiguation is to determine the exact concept to which a detected surface form refers in the context of the given plaintext.  [0005] In an aspect, embodiments of the present invention provide a computer-implemented method. The method comprises obtaining a set of candidate concepts of a surface form in a sequence of surface forms in a plaintext. The method further comprises determining first probabilities for the candidate concepts, a first probability indicating likelihood that the surface form represents the respective candidate concept [0007] The spotter is configured to generate a sequence of surface form from a plaintext based on a predetermined surface form dictionary. The disambiguation decoder is configured to, for each of the surface forms, obtain a set of candidate concepts from a knowledge base. The disambiguation decoder is further configured to determine first probabilities for the candidate concepts from the knowledge base, a first probability indicating likelihood that the surface form represents the respective candidate concept, and to select one of the candidate concepts for the surface form based on the first probabilities and adjacency of the surface forms in the sequence [6-7, 29-36, & 65-68] further elaborates)
Corresponding product claim 23 is rejected similarly as claim 21 above
Corresponding system claim 25 is rejected similarly as claim 21 above
Claims 22,24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1; Buhler; Juan Jose et al. (hereinafter Buhler) in view of US 20160371587 A1; CAO; FENG et al. (hereinafter Cao), US 20180121618 A1 Smith; Stephen August et al. (hereinafter Smith), US 20170124037 A1; Hayashi; Daisuke et al. (hereinafter Hayashi), US 20180260680 A1; FINKELSTEIN; Erich-Soren et al. (hereinafter Finkelstein) and US 11288319 B1; Das; Dipock et al. (hereinafter Das). 
Regarding claim 22, Buhler, Cao, Hayashi, and Smith teach The method of claim 1, wherein generating the USCID data structure comprises: 			the combination lacks explicitly teaching generating, by the surface form editor, one or more regular expressions for the one or more surface forms, wherein each regular expression is associated with an annotation type; and storing, by the surface form editor, the one or more regular expressions in a file that is specified during runtime so the surface forms can be processed.									However Finkelstein helps teach receiving, by a surface form editor, user input specifying one or more surface forms; (Finkelstein [0108] With reference now to FIG. 26, in some examples the intelligent assistant system 20 may be configured to determine a confidence value corresponding to an estimated accuracy of the user intent derived by the feeder parser. In one example, the feeder parser 80 may provide the user intent 84 and the surface form 88 of the user input 82 to a user intent confidence classifier 230. [0131] derive a user intent 84 from the surface form 88 of a user input 82. As described herein, the user intent 84 may be provided to intent handler 50 to generate commitments comprising messages to be delivered and/or actions to be executed via one or more of the output devices 70. In this example, the machine learning-based parser 90 also may utilize the derived user intent 84 and surface form 88 to enhance its training set 92 as described above. Accordingly, in this example this configuration of machine learning-based parser both (1) helps the user perform her desired activity, and (2) utilizes the derived user intent 84 to enhance its training set 92. [FIG.26-28] show the system and corresponding components [136-148] further elaborate on the surface form and input analysis) 											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Finkelstein in order to help create a more enhanced and efficient system via utilization of Finkelstein user input analysis (Finkelstein [0131] In some examples, user intents derived by a machine learning-based parser also may be used recursively to train the training set of the parser. In one example and with reference now to FIG. 30, as described above a machine learning-based parser 90 may derive a user intent 84 from the surface form 88 of a user input 82. As described herein, the user intent 84 may be provided to intent handler 50 to generate commitments comprising messages to be delivered and/or actions to be executed via one or more of the output devices 70. In this example, the machine learning-based parser 90 also may utilize the derived user intent 84 and surface form 88 to enhance its training set 92 as described above. Accordingly, in this example this configuration of machine learning-based parser both (1) helps the user perform her desired activity, and (2) utilizes the derived user intent 84 to enhance its training set 92.[0140] At 1060 the method 1000 may include, wherein the machine learning-based parser is one of a plurality of machine learning-based parsers, each of the plurality of machine learning-based parsers being associated with a different domain: associating the user intent with a selected domain of the different domains; and based on determining that the machine learning-based parser is associated with the selected domain, using at least the surface form and the user intent to enhance the training set of the machine learning-based parser.)							the combination still lack explicitly and orderly teaching generating, by the surface form editor, one or more regular expressions for the one or more surface forms, wherein each regular expression is associated with an annotation type; and storing, by the surface form editor, the one or more regular expressions in a file that is specified during runtime so the surface forms can be processed.						However Das helps teach generating, by the surface form editor, one or more regular expressions for the one or more surface forms, wherein each regular expression is associated with an annotation type; and storing, by the surface form editor, the one or more regular expressions in a file that is specified during runtime so the surface forms can be processed. (Das [col. 38, lines 38-47]  a user may be able to dynamically create custom fields by highlighting portions of a sample event that should be extracted as fields using a graphical user interface. The system would then generate a regular expression that extracts those fields from similar events and store the regular expression as an extraction rule for the associated field in the configuration file 712. [Col. 39, lines 55-67] The ability to add schema to the configuration file at search time results in increased efficiency. A user can create new fields at search time and simply add field definitions to the configuration file. [Col.40, lines 1-8] The ability to add multiple field definitions to the configuration file at search time also results in increased flexibility. For example, multiple field definitions can be added to the configuration file to capture the same field across events generated by different source types. This allows the data intake and query system to search and correlate data across heterogeneous sources flexibly and efficiently. [FIG. 20 & 21] shows system with corresponding flow)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Das in order to help create a more efficient and effective to analyze user input via regular expression analysis methods (Das [col. 5, 29-40]  In order to reduce the size of the potentially vast amount of machine data that may be generated, many of these tools typically pre-process the data based on anticipated data-analysis needs. For example, pre-specified data items may be extracted from the machine data and stored in a database to facilitate efficient retrieval and analysis of those data items at search time. However, the rest of the machine data typically is not saved and is discarded during pre-processing. As storage capacity becomes progressively cheaper and more plentiful, there are fewer incentives to discard these portions of machine data and many reasons to retain more of the data.[Col.40, lines 1-8] The ability to add multiple field definitions to the configuration file at search time also results in increased flexibility. For example, multiple field definitions can be added to the configuration file to capture the same field across events generated by different source types. This allows the data intake and query system to search and correlate data across heterogeneous sources flexibly and efficiently. [FIG. 20 & 21] shows system with corresponding flow)
Corresponding product claim 24 is rejected similarly as claim 22 above
Corresponding system claim 26 is rejected similarly as claim 22 above
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page(s): 8-11): “Claims 1, 2, 5-9, 12-16, and 19-26 are pending in the present application. By this Response, Applicants amend claims 1, 8, and 15, cancel claims 3, 4, 10, 11, 17, and 18, and add new claims 21-26. Applicants amend independent claims 1, 8, and 15 to incorporate subject matter previously presented in claims 3, 4, 10, 11, 17, and 18 to facilitate expeditious prosecution of the application. Applicants do not concede that the subject matter encompassed by the claims prior to this Response is unpatentable over the prior art.” Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. The examiner is using already established prior art US 20180121618 A1 Smith; Stephen August et al. (Smith) to teach the amendments to the independent claim(s). Also the current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. The examiner points to the "user specific content indicator dictionary (USCID) data structure" and "content indicator" in the independent claims, this term is not a well-known term in the field and does not have strong definite surrounding claim language, hence the term "user specific content indicator dictionary (USCID) data structure" and "content indicator" are being read broadly by the examiner. The examiner believes surrounding language on these terms in the claim can help overcome the art and push the application towards allowability.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183